UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22169 Dreyfus Institutional Reserves Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/2009 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Institutional Reserves Money Fund March 31, 2009 (Unaudited) Negotiable Bank Certificates of Deposit37.0% Principal Amount ($) Value ($) Bank of America N.A. 1.00%, 6/22/09 - 6/23/09 450,000,000 Bank of Ireland (Yankee) 1.15% - 1.80%, 4/14/09 - 6/11/09 550,000,000 a Bank of Tokyo-Mitsubishi Ltd. (Yankee) 1.05% - 1.18%, 4/28/09 - 6/8/09 520,000,000 Barclays Bank PLC (Yankee) 1.35% - 2.00%, 5/18/09 - 6/18/09 415,000,000 BNP Paribas (Yankee) 0.70% - 1.00%, 4/13/09 - 5/6/09 500,000,000 Calyon (Yankee) 1.00% - 1.08%, 6/5/09 - 6/10/09 150,000,000 Canadian Imperial Bank of Commerce (Yankee) 1.22%, 4/7/09 300,000,000 Credit Suisse (Yankee) 1.42%, 7/9/09 150,000,000 Lloyds TSB Bank PLC (Yankee) 1.28% - 1.34%, 4/8/09 - 4/14/09 450,000,000 Mizuho Corporate Bank (Yankee) 0.95%, 6/9/09 170,000,000 Sanpaolo IMI U.S. Financial Co. (Yankee) 1.00% - 1.05%, 4/7/09 - 6/11/09 275,000,000 Societe Generale (Yankee) 1.00%, 4/27/09 175,000,000 Total Negotiable Bank Certificates of Deposit (cost $4,105,004,806) Commercial Paper34.1% Abbey National North America LLC 0.25%, 4/1/09 200,000,000 Allied Irish Banks 2.01%, 6/30/09 350,000,000 Allied Irish Banks N.A. Inc. 1.37%, 4/7/09 100,000,000 a Banco Bilbao Vizcaya Argenteria Puerto Rico 1.00%, 5/6/09 100,000,000 Calyon NA Inc. 1.33%, 4/1/09 350,000,000 Cancara Asset Securitisation Ltd. 1.05%, 5/13/09 200,000,000 a CIESCO LLC 1.10%, 6/4/09 200,000,000 a CRC Funding LLC 0.90%, 4/23/09 250,000,000 a Danske Corp., Inc. 1.05%, 6/9/09 300,000,000 a DnB NOR Bank ASA 1.00%, 5/18/09 - 5/20/09 500,000,000 a 499,330,555 General Electric Capital Corp. 0.15%, 4/1/09 200,000,000 200,000,000 Govco Inc. 1.10%, 6/3/09 150,000,000 a 149,711,250 Nordea North America Inc. 0.96%, 5/11/09 200,000,000 199,786,666 Regency Markets No. 1 LLC 0.55%, 4/20/09 229,498,000 a 229,431,382 Sheffield Receivables Corp. 0.55%, 5/18/09 75,000,000 a 74,946,146 Surrey Funding Corp. 0.75%, 5/11/09 140,000,000 a 139,883,333 Thames Asset Global Securitization No. 1 Inc. 0.90%, 4/17/09 249,930,000 a 249,830,028 Total Commercial Paper (cost $3,789,671,944) Corporate Notes3.6% Citigroup Funding Inc. 1.45%, 5/8/09 250,000,000 b 250,000,000 Danske Corp., Inc. 1.65%, 4/9/09 150,000,000 a,b 150,000,000 Total Corporate Notes (cost $400,000,000) U.S. Government Agencies4.9% Federal Home Loan Bank 1.29%, 6/11/09 250,000,000 b 250,000,000 Federal Home Loan Mortgage Corp. 1.06%, 4/16/09 300,000,000 b,c 300,000,000 Total U.S. Government Agencies (cost $550,000,000) Time Deposits20.4% Commerzbank AG (Grand Cayman) 0.20%, 4/1/09 300,000,000 300,000,000 HSH Nordbank AG (Grand Cayman) 0.32%, 4/1/09 400,000,000 400,000,000 Landesbank Baden-Wurttemberg (Grand Cayman) 0.25%, 4/1/09 150,000,000 150,000,000 Landesbank Hessen-Thuringen Girozentrale (Grand Cayman) 0.32%, 4/1/09 400,000,000 400,000,000 Natixis (Grand Cayman) 0.32%, 4/1/09 400,000,000 400,000,000 Norddeutsche Landesbank Girozentrale (Grand Cayman) 0.32%, 4/1/09 100,000,000 100,000,000 State Street Bank and Trust Co. (Grand Cayman) 0.13%, 4/1/09 522,000,000 522,000,000 Total Time Deposits (cost $2,272,000,000) Total Investments (cost $11,116,676,750) 100.0% Cash and Receivables (Net) .0% Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2009, these securities amounted to $3,091,737,151 or 27.8% of net assets. b Variable rate securityinterest rate subject to periodic change. c On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. At March 31, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of March 31, 2009 in valuing the fund's investments: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs 0 Total It is each funds policy to maintain a continuous net asset value per share of $1.00 for each class; each fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that each fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of each funds investments. Dreyfus Institutional Reserves Money Fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the sellers agreement to repurchase and the funds agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the funds custodian and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains the right to sell the underlying securities at market value and may claim any resulting loss against the seller. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Institutional Reserves Treasury Fund March 31, 2009 (Unaudited) Annualized Yield on Date Principal U.S. Treasury Bills54.0% of Purchase (%) Amount ($) Value ($) 5/15/09 0.08 5/21/09 0.15 5/28/09 0.48 6/11/09 0.28 6/24/09 0.42 7/2/09 0.23 7/30/09 0.32 Total U.S. Treasury Bills (cost $1,648,975,687) Repurchase Agreements46.0% BNP Paribas dated 3/31/09, due 4/1/09 in the amount of $500,001,389 (fully collateralized by $293,123,200 Treasury Inflation Protected Securities, 0.88%-3.88%, due 4/15/10-4/15/29, value $356,919,237 and $312,607,700 U.S. Treasury Strips, due 11/15/27, value $153,080,865) 0.10 Citigroup Global Markets Holdings Inc. dated 3/31/09, due 4/1/09 in the amount of $400,001,111 (fully collateralized by $157,142,500 U.S. Treasury Bonds, 5.50%-8%, due 11/15/21-8/15/28, value $215,867,932 and $186,252,100 U.S. Treasury Notes, 3.63%, due 1/15/10, value $192,132,146) 0.10 Goldman, Sachs & Co. dated 3/31/09, due 4/1/09 in the amount of $202,000,112 (fully collateralized by $145,090,900 Treasury Inflation Protected Securities, 1.38%-4.25%, due 1/15/10-1/15/28, value $172,401,977 and $26,977,100 U.S. Treasury Bonds, 5.25%, due 11/15/28, value $33,638,036) 0.02 Mizuho Securities USA dated 3/31/09, due 4/1/09 in the amount of $300,001,250 (fully collateralized by $306,095,600 U.S. Treasury Bills, due 6/4/09, value $306,000,098) 0.15 Total Repurchase Agreements (cost $1,402,000,000) Total Investments (cost $3,050,975,687) 100.0% Liabilities, Less Cash and Receivables (.0%) Net Assets 100.0% At March 31, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of March 31, 2009 in valuing the fund's investments: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs 0 Total It is each funds policy to maintain a continuous net asset value per share of $1.00 for each class; each fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that each fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of each funds investments. Dreyfus Institutional Reserves Treasury Fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the sellers agreement to repurchase and the funds agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the funds custodian and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains the right to sell the underlying securities at market value and may claim any resulting loss against the seller. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Institutional Reserves Treasury Prime Fund March 31, 2009 (Unaudited) Annualized Yield on Date Principal U.S. Treasury Bills99.9% of Purchase (%) Amount ($) Value ($) 4/2/09 0.49 4/9/09 0.25 4/29/09 0.11 4/30/09 0.14 5/7/09 0.28 5/14/09 0.21 5/15/09 0.44 5/21/09 0.18 6/4/09 0.26 6/11/09 0.25 6/18/09 0.23 6/25/09 0.21 7/2/09 0.16 Total Investments (cost $1,074,468,048) 99.9% Cash and Receivables (Net) .1% Net Assets 100.0% At March 31, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of March 31, 2009 in valuing the fund's investments: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs 0 Total It is each funds policy to maintain a continuous net asset value per share of $1.00 for each class; each fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that each fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of each funds investments. Dreyfus Institutional Reserves Treasury Prime Fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the sellers agreement to repurchase and the funds agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the funds custodian and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains the right to sell the underlying securities at market value and may claim any resulting loss against the seller. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Institutional Reserves Funds By: /s/ J. David Officer J. David Officer President Date: May 28, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: May 28, 2009 By: / s/ James Windels James Windels Treasurer Date: May 28, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
